Citation Nr: 1511219	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefits currently sought on appeal.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for tinnitus was filed as a fully developed claim (FDC).  Under this framework, a claim is submitted in a "fully developed" status, which limits the need for further development of the claim by VA.  When filing a FDC, a veteran submits all evidence relevant to his or her claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The FDC form included notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the respective duties of the Veteran and VA for obtaining evidence.  The form notice also provided information on how VA assigns disability ratings and effective dates.  See id.  Thus the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

VA has obtained the Veteran's service treatment records, afforded the Veteran a hearing examination, and obtained a medical opinion as to the etiology of his claimed tinnitus. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

In December 2011, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the extent of the Veteran's claimed tinnitus and the impact on the Veteran's daily activities.  The December 2011 examination and opinion is adequate as to the tinnitus claim, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing, and provided a reasoned analysis to support the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that an examination provided is adequate).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion on the issue addressed in this decision has been met.  See 38 C.F.R. § 3.159(c)(4) (2014).

Generally, in order to establish entitlement to disability benefits on a direct basis, three elements must be established: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As provided by 38 U.S.C.A. § 1154(a) (West 2014), VA is required to consider all pertinent lay (non-expert) and medical evidence in evaluating a claim for disability benefits.  The type of lay evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdle, depends on the type of disability claimed.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board notes that tinnitus, a ringing of the ears, is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran reports that he suffers from bilateral tinnitus, and he has been diagnosed with this current disability.  See December 2011 VA medical examination report.  As for whether the tinnitus is connected to an in-service disease or injury, the December 2011 medical examiner rendered a negative nexus opinion.  For a rationale, the examiner referred to the Veteran's statement to the examiner that his bilateral subjective tinnitus began after service, specifically only "four or five years ago."  Elsewhere in the record the Veteran specifically states that he has had tinnitus only for the last "four or five years."  See Veteran's March 2013 Form 9 appeal.

The Veteran has not submitted evidence linking his current tinnitus with the acoustic trauma that he claims to have sustained in service.  A review of the Veteran's service treatment records shows no documentation of complaints of tinnitus during service.  Nor has the Veteran submitted any record showing that he complained of tinnitus or received treatment for it from the time he was discharged from service in 1963 until 2011.

The Board notes that, as a general matter, there can be many reasons why a veteran's claims folder may not contain medical or other documentation of a disability for a period of years.  In the present case, however, the Veteran does not allege that he noticed tinnitus in service or remotely near the dates of his service.  According to the Veteran, the first evidence of tinnitus appeared in 2006 or 2007, over 40 years after the Veteran's period of active duty ending in 1963.

The Veteran relates his tinnitus to noise exposure in service that occurred some 40 years ago but does not offer a history of continuing, observable symptoms in and since service.  Under the circumstances, the Board finds that the medical examiner's negative nexus opinion-citing the significant amount of time between the Veteran's dates of service and the Veteran's reported onset of tinnitus--carries more weight than the Veteran's assertion as to the cause of his tinnitus.  Because a preponderance of the evidence shows that the Veteran's tinnitus is not related to his period of active-duty service, the appeal for service connection for tinnitus must be denied. 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss.

The Veteran was afforded a VA medical examination in December 2011 in connection with his claim for service connection for hearing loss.  The examiner diagnosed the Veteran as having a sensorineural hearing loss of the right ear and the left ear.  The examiner's nexus opinion was negative, finding that the Veteran's hearing loss is not at least as likely as not (50% probability or greater) caused by, or a result of, an event in military service.  As a rationale, the examiner cited the Veteran's in-service medical records showing normal hearing, the Veteran's post-service exposure to occupational noise without ear protection, and the Veteran's statement that he thought his hearing loss began "4 to 5" years ago.  See December 2001 VA medical examination report.  

The Veteran maintains that he told the examiner only that he had had tinnitus for four or five years and that the examiner must have misread his notes.  According to the Veteran, his "four to five years ago" statement was made only with reference to tinnitus and not to hearing loss.  See Veteran's March 2013 Form 9 appeal.  The Veteran contends that his hearing loss began when he returned from military service in Germany.  See Veteran's March 2014 appellate brief.

VA must ensure that a VA medical examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the December 2011 examination report to be inadequate because of the possibility that the examiner based his negative nexus opinion, at least in part, upon a misunderstanding of the Veteran's statement as to when he first noticed his bilateral hearing loss.  Therefore the Board will request an addendum opinion by which the examiner can evaluate the Veteran's hearing loss with full consideration of the Veteran's account of the nature and history of his disability.  The Board has determined that a clarifying medical opinion is needed to determine the nature and etiology of the Veteran's diagnosed bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to the same audiologist who evaluated him for hearing loss and tinnitus in December 2011 (or a substitute audiologist if that examiner is unavailable) for the purpose of preparing an addendum opinion.  A copy of this remand and the Veteran's claims folder, including all relevant medical records, should be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, any post-service medical records, and all statements and assertions, including his report of unprotected exposure to the noise of jackhammers, power drills, and the firing of rifles during service.  See Veteran's January 2012 statement.

The examiner should then state an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service.  The examiner should evaluate whether there is a medically sound basis for attributing the Veteran's current hearing loss disability to an injury, disease, or event during service.  Using as a sole rationale that a hearing loss was not shown in service is not an adequate basis for an opinion that current hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It is essential that, for all conclusions and opinions reached, the examiner offer an analysis supported by specific references to the Veteran's claims file, including the Veteran's own assertions as to the onset of his hearing loss, its history, and its symptoms.  If it is determined that an opinion relating to the Veteran's bilateral hearing loss disability would be speculative, the examiner must clearly explain the reasons supporting this conclusion.

In formulating the medical opinion, the term "at least as likely as not" does not mean "within the realm of possibility" but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it

The examiner is thus requested to prepare an addendum report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


